53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kenneth L. GARDNER, Petitioner--Appellant,v.Ronald JONES, Superintendent of Prisoner CorrectionalInstitute;  Michael Easley, Attorney General ofthe State of North Carolina,Respondents--Appellees.
No. 94-6483.
United States Court of Appeals, Fourth Circuit.
Submitted April 11, 1995.Decided May 5, 1995.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-93-58)
Kenneth L. Gardner, Appellant Pro Se.  Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellees.
Before HAMILTON and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal, deny in forma pauperis status, and dismiss the appeal on the reasoning of the district court.  Gardner v. Jones, No. CA-93-58 (W.D.N.C. Mar. 30, 1994).  Because there are no complex or substantial issues presented in this appeal, we deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED